Citation Nr: 1543093	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 2008.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Based on the statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2015.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the Veteran filed a timely Notice of Disagreement with an October 2013 rating decision that denied increased ratings for his right and left knee disabilities.  The RO issued the Veteran a Statement of the Case in March 2014; however, the Veteran did not perfect a timely appeal of those issues.  Accordingly, those matters are not before the Board.

The record reflects that after the final Supplemental Statement of the Case (SSOC) the Veteran submitted additional relevant evidence to the Board.  A subsequent SSOC is not necessary, as set forth in 38 U.S.C.A. § 7105 (e) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder other than depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran currently has a depressive disorder as a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his depressive disorder was incurred in or is otherwise related to active service. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for depressive disorder.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.


Analysis

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, the Veteran has a confirmed diagnosis of depressive disorder not otherwise specified (NOS).  As the Veteran has a confirmed diagnosis of depressive disorder, the first Hickson element is met.

As to the second Hickson element, an in-service event, injury, or disease, the Veteran's service treatment records are silent for complaints of or treatment for any psychiatric disorders.  However, in written form and during the July 2015 hearing, the Veteran testified that he experienced several stressful events during service.  In a June 2012 statement, the Veteran wrote that he often performed search and rescue (SAR) operations that went long into the night, and recounted one incident where he rescued someone who turned out to have hypothermia and a cold water heart attack.  In July 2015, the Veteran testified that he was the frequent subject of hazing and pranks from fellow service members, and that he felt apprehensive about coming to work every day.  See Hearing Transcript, pp. 4-5.  He also discussed the various types of law enforcement activities he carried out as part of his duties and the toll the stress from those activities took on him, including fear from boarding vessels, uncertainty of whether people who might do him harm were lurking about.  Id. at 6-7.  Affording the Veteran the benefit of the doubt, the second Hickson element is met.

As to the third Hickson element, evidence of a medical nexus, the May 2013 VA examiner offered a positive nexus opinion.  After considering the Veteran's statements regarding his in-service experiences and reviewing the claims file, the examiner noted that there was nothing to support or contradict the Veteran's reports.  She then opined that it was at least as likely as not that the Veteran's current depression symptoms were caused by his perception of persistent stressful experiences during service.  The Board also found persuasive the statements from the Veteran's mother indicating the difference in his demeanor from the period prior to service and the present.  See, e.g., February 2015 and July 2015 statements.  

The Board finds that the evidence of record for the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, service connection for depressive disorder is warranted.  38 U.S.C.A. § 5107 (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for depressive disorder is granted.


REMAND

A review of the electronic claims file suggests there are outstanding treatment records.  Specifically, the Veteran testified in his July 2015 Board hearing that he had received VA psychiatric treatment since December 2014.  See Hearing Transcript, pg. 10.  However, the most VA medical records on file are dated in January 2015 and appear incomplete.  Thus, any outstanding VA medical records from December 2014 forward should be obtained and made part of the record.  

Additionally, the May 2013 VA examination report offered a nexus opinion on the Veteran's diagnosed depressive disorder.  However, the evidence shows the Veteran has other diagnosed conditions, including agoraphobia with history of panic disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood.  See January 2013 records from J. F., LICSW; April 2010, June 2012, and March 2013 records from Family Innovations; and January 2015 VA medical records.  The May 2013 VA examination report did not address whether these diagnosed psychiatric conditions are related to service.  Thus additional medical inquiry is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records relating to the Veteran's claimed psychiatric disorders, to include those dating from December 2014.

2.  Thereafter, schedule the Veteran for a mental health  examination.  The examination report must reflect that review of the electronic claims folder occurred.  The examiner is asked to provide an opinion on the following:

a)  Identify any diagnosed acquired psychiatric disorder, other than depressive disorder, present at any time since 2012 and reconcile any conflicting diagnoses to the extent possible.

b)  For PTSD, if diagnosed, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service or to a fear of hostile military or terrorist activity during service.

c)  For each acquired psychiatric disorder identified, other than PTSD and depressive disorder, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner's attention is directed to diagnoses of agoraphobia with history of panic disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood.  See January 2013 records from J. F., LICSW; April 2010, June 2012, and March 2013 records from Family Innovations; and January 2015 VA medical records.

A rationale for any opinion offered is requested.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


